Title: From George Washington to Jeremiah Wadsworth, 30 June 1779
From: Washington, George
To: Wadsworth, Jeremiah


        
          Sir,
          Head Quarters New Windsor June 30th 1779
        
        As it is represented to me by Doct. Craik that from the unavoidable necessity of sometimes placing the Hospitals where they cannot be supplied with provisions by the Issuing Commissarys agreeable to a Resolve of Congress; I am induced to desire you will take the proper steps to supply them whenever they may be so situated as to put it out of the power of the Issuing Commissary to do it. I am Sir Yr Most Obet servant
        
          Go: Washington
        
      